Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of November 8, 2004, by
and between Tucows.com Co., a Nova Scotia corporation (the “Corporation”), and
Daniel H. Roy (the “Executive”).

 

WHEREAS, the Executive is employed by the Corporation as Vice President
Engineering; and

 

WHEREAS, the Corporation and the Executive have agreed upon terms and conditions
for the Employee’s employment with the Corporation, which terms and conditions
are set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein and for other good and valuable consideration, the parties agree as
follows:

 

1.             TERM

 

The Corporation shall employ the Executive for an indefinite term subject to any
termination provisions that form part of this Agreement.

 

2.             DUTIES

 

The Executive shall serve the Corporation in the capacity of Vice President
Engineering. He will report to the Chief Executive Officer of the Corporation,
as appointed by the Board of Directors, and shall perform such duties and
exercise such powers of the position of Vice President Engineering.

 

Without limitation of the foregoing, the Executive shall:

 

(a)           devote his best efforts during normal business hours to the
business and affairs of the Corporation and Tucows Inc., a Pennsylvania
corporation and the ultimate parent corporation of the Corporation (“Tucows”)
and Tucows’ subsidiaries (collectively with Tucows and the Corporation, the
“Tucows Companies”);

 

(b)           perform those duties that may reasonably be assigned to the
Executive diligently and faithfully to the best of the Executive’s abilities and
in the best interests of the Tucows Companies; and

 

(c)           use his best efforts to promote the interests and goodwill of the
Tucows Companies.

 

--------------------------------------------------------------------------------


 

3.             REMUNERATION

 

The intent of this Agreement is to entitle the Executive to an annual
compensation package for his services considering the role and performance of
the Executive.  Such compensation is to be comprised of a base salary, annual
bonuses, options and other perquisites of office, and is to be exclusive and not
considerate of share dividends and other corporate benefits which executives
receive in their capacity as shareholders.

 

(a)           Base Salary

 

The annual base salary payable to the Executive for his services hereunder shall
initially be at a rate of Cdn$180,000 commencing on November 8th, 2004 which
amount shall be exclusive of bonuses, options, share dividends, benefits and
other compensation.  The base salary shall be paid on the normal payroll cycle
of the Corporation.

 

(b)           Compensation Review

 

The Executive’s compensation shall be reviewed annually by the Compensation
Committee of the Board of Directors of Tucows.

 

(c)           Bonus Structure

 

The Executive will be eligible for an annual bonus of Cdn$75,000, based on the
achievement of mutually agreed upon objectives.

 

(d)           Employee Benefits

 

The Executive shall be entitled to participate in all of the Corporation’s
benefit plans made generally available to its senior executive employees from
time to time in accordance with the terms thereof at the Corporation’s expense.
The Corporation will pay the benefit premiums, excluding long term disability.

 

(e)           Car Allowance and Parking Space

 

The Corporation shall pay to the Executive a monthly car allowance of Cdn$500
plus taxes.  The Corporation shall also provide the Executive with a parking
space at the Corporation’s office in which the Executive is primarily working,
at its expense.

 

(f)            Vacation

 

During the term of this Agreement, the Executive shall be entitled to four weeks
vacation annually.  Such vacation shall be taken at a time or times acceptable
to the Corporation having regard to its operations.

 

--------------------------------------------------------------------------------


 

(g)           Options

 

The Executive will be granted stock options to purchase 40,000 common shares of
Tucows. The options will be granted per the Corporation’s option plan.  The
options shall vest in accordance with the Corporation’s option plan.

 

4.             EXPENSES

 

The Executive shall be reimbursed for all reasonable travel and other
out-of-pocket expenses actually and properly incurred by the Executive from time
to time in connection with carrying out his duties hereunder.  For all such
expenses the Executive shall furnish to the Corporation originals of all
invoices or statements in respect of which the Executive seeks reimbursement.

 

5.             TERMINATION

 

(a)           Death or Disability

 

In the event of permanent disability or death of the Executive, this Agreement
may be terminated by the Corporation by notice to the Executive.  The Executive
is deemed to have become permanently disabled if in any year during the
employment period, because of ill health, physical or mental disability, or for
other causes beyond the control of the Executive, the Executive has been
continuously unable or unwilling or has failed to perform the Executive’s duties
for nine consecutive months.  The term “any year of the employment period” means
any period of 12 consecutive months during the employment period.

 

(b)           For Cause

 

The Corporation may terminate the employment of the Executive at any time for
Cause without payment of any compensation either by way of anticipated earnings
or damages of any kind or payment in lieu of notice.  In the event that the
Corporation wishes to terminate the Executive’s employment for Cause, the
Corporation will provide the Executive with written notice of the circumstances
that entitle the Corporation to so terminate the Executive.

 

(c)           Without Cause

 

The Corporation may terminate the employment of the Executive without Cause at
any time upon 30 days’ prior written notice to the Executive.  In the event of
such termination, the Executive shall be entitled to payment of:  (i) all
compensation due through the Date of Termination (including a pro rata payment
of bonuses earned) and (ii) a termination sum in the amount of six months
compensation plus one month’s compensation for each year of service.  For this
purpose, compensation is defined as including, but not limited to, base salary,
vacation pay and car allowance, and options that vest during the severance in
lieu of notice period.  The Corporation shall not be entitled to provide notice
in lieu of the termination compensation.  Furthermore, the termination
compensation sum is payable whether or not the Executive seeks or finds
alternative employment within any set time period after termination. 
Termination compensation will be payable in equal installments over six months. 
The Corporation will also

 

--------------------------------------------------------------------------------


 

continue to provide medical and dental coverage under all applicable plans for
the Executive and all entitled beneficiaries for the same period.

 

(d)           By Executive

 

The Executive may terminate this Agreement upon providing the Corporation with
three months notice in writing of his intention to do so.

 

6.             INTELLECTUAL PROPERTY RIGHTS

 

The Corporation shall be the owner of all work products created by the Executive
or in which the Executive assisted in the creation during the course of his
employment with the Corporation.  All intellectual property rights in such work
products, including all patents, trademarks, copyrights, trade secrets and
industrial designs, shall be the exclusive property of the Corporation.

 

In the event that the Executive acquires any rights or interests in the work
products or in any intellectual property rights relating to the work products,
the Executive hereby assign all such right and interests to the Corporation. 
The Corporation shall have the exclusive right to obtain copyright
registrations, letters patent, industrial design registrations, trademark
registrations, or any other protection in respect of the work products and the
intellectual property rights in the work products anywhere in the world.  At the
expense and request of the Corporation, the Executive shall both during and
after his employment with the Corporation, execute all documents and do all
other acts necessary to enable the Corporation to protect its rights in such
work products and the intellectual property rights in the work products.

 

7.             NON-COMPETITION

 

During the term of this Agreement and for a period of 6 months from the Date of
Termination of this Agreement, the Executive hereby covenants and agrees that:

 

(a)           he shall not (without the prior written consent of the
Corporation) either directly or indirectly, in any manner whatsoever, including,
without limitation, either individually or in partnership or jointly, or in
conjunction with any other person as principal, agent, shareholder, employee or
in any other manner whatsoever, carry on or be engaged with a direct competitor
engaged in a material business carried on by the Tucows Companies as of the date
of termination (a “Competitive Business”), or be concerned with or interested in
or lend money to, guarantee the debts or obligations of or permit his or its
name or any part thereof to be used by any person engaged or concerned with or
interested in a Competitive Business within Canada or the United States; and

 

(b)           that he will not (without the prior written consent of the
Corporation), (i) divulge to any person the name of any customer or client of
the Tucows Companies; (ii) knowingly solicit, interfere with or endeavor to
entice away from the Tucows Companies any customer, client or any person in the
habit of dealing with the Tucows Companies;

 

--------------------------------------------------------------------------------


 

and (iii) interfere with or knowingly entice away or otherwise attempt to obtain
the withdrawal of any employee of the Tucows Companies.

 

The Corporation may apply for or have an injunction restraining breach or
threatened breach of the covenants herein contained.

 

The Corporation acknowledges that its belief today is that no company
contemplated as being covered by this section has its principal operation in
Canada.

 

8.             CONFIDENTIALITY

 

The Executive acknowledges and agrees that:

 

(a)           in the course of performing his duties and responsibilities as an
officer and employee of the Corporation, he will have access to, and will be
entrusted with, detailed confidential information and trade secrets (printed or
otherwise) concerning past, present, future and contemplated products, services,
operations and marketing techniques and procedures of the Tucows Companies,
including, without limitation, information relating to addresses, preferences,
needs and requirements of past, present and prospective clients, customers,
suppliers (collectively, “Confidential Information”), the disclosure of any of
which to competitors of the Tucows Companies or to the general public, or the
use of same by the Executive or any competitor of the Tucows Companies would be
highly detrimental to the Tucows Companies’ interests;

 

(b)           in the course of performing his duties and responsibilities for
the Corporation, the Executive will be a representative of the Corporation to
its customers, clients, and suppliers, and as such, will have significant
responsibility for maintaining and enhancing the goodwill of the Corporation
with such customers, clients and suppliers and would not have, except by virtue
of his employment with the Corporation, developed a close and direct
relationship with the customers, clients and suppliers of the Corporation;

 

(c)           the Executive, as an officer of the Corporation, owes fiduciary
duties to the Corporation, including the duty to act in the best interests of
the Corporation, and to disclose any conflicts of interest or potential
conflicts of interest in writing to the Corporation; and

 

(d)           the Corporation is entitled to protect, by way of injunction or
otherwise, its right to (i) maintain the confidentiality of its Confidential
Information, (ii) preserve the goodwill of the Corporation, and (iii) the
benefit of any relationships that have been developed between the Executive and
the customers, clients and suppliers of the Corporation by virtue of the
Executive’s employment with the Corporation, all of which constitute proprietary
rights exclusive to the Corporation.

 

--------------------------------------------------------------------------------


 

9.             NO ASSIGNMENT

 

The Executive may not assign, pledge or encumber the Executive’s interest in
this Agreement nor assign any of the rights or duties of the Executive under
this Agreement without the prior written consent of the Corporation.

 

10.           SEVERABILITY

 

If any provision of this agreement, including the breadth or scope of such
provision, shall be held by any court of competent jurisdiction to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the validity or enforceability of the remaining provisions of this
Agreement and such remaining provisions, or part thereof, shall remain
enforceable and binding.

 

11.           GOVERNING LAW

 

This Agreement shall be governed in accordance with the laws of the Province of
Ontario.

 

12.           SUCCESSORS

 

This Agreement shall be binding on and inure to be benefit of the successors and
assigns of the Corporation and the heirs, executors, personal legal
representatives and permitted assigns of the Executive.

 

13.           NOTICES

 

Any notice or other communication required or permitted to be given hereunder
shall be in writing and either delivered by hand or mailed by prepaid registered
mail.  At any time other than during a general discontinuance of postal service
due to strike, lock-out or otherwise, a notice so mailed shall be deemed to have
been received three business days after the postmarked date thereof or, if
delivered by hand, shall be deemed to have been received at the time it is
delivered.  If there is a general discontinuance of postal service due to
strike, lock-out or otherwise, a notice sent by prepaid registered mail shall be
deemed to have been received three business days after the resumption of postal
service.  Notices shall be addressed as follows:

 

If to the Corporation:

 

Tucows.com Co.

96 Mowat Avenue

Toronto, Ontario  M6K 3M1

Canada

 

--------------------------------------------------------------------------------


 

If to the Executive:

 

Mr. Daniel H. Roy

4902 Sixth Line, R.R. #2

Acton, Ontario, L7J 2L8

 

14.           LEGAL ADVICE

 

The Executive hereby represents and warrants to the Corporation and acknowledges
and agrees that he had the opportunity to seek, and was not prevented nor
discouraged by the Corporation from seeking independent legal advice, prior to
the execution and delivery of this Agreement and that, in the event that he did
not avail himself of that opportunity prior to signing this Agreement, he did so
voluntarily without any undue pressure agrees that his failure to obtain
independent legal advice shall not be used by him as a defense to the
enforcement of his obligations under this Agreement.

 

IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the date first above written.

 

 

TUCOWS.COM CO.

 

 

 

 

 Per:

    s/ Elliot Noss

 

 

 

  Elliot Noss - Chief Executive Officer

 

 

 

 

 

    s/ Daniel H. Roy

 

 

 

  Daniel H. Roy

 

--------------------------------------------------------------------------------